Citation Nr: 1540810	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-03 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for liver cancer, claimed as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to September 1966.  He died in August 2012.  The appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision in which the RO denied service connection for liver cancer.  The Veteran filed a notice of disagreement (NOD) with the RO's decision in July 2012.  The RO issued a statement of the case (SOC) in January 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013. 

Notably, following the Veteran's death, the appellant, through her representative, filed a motion for substitution, and, in December 2012, the RO established the  appellant as a substitute claimant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West S 2014)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a)  . . . ."  Id.  

In April 2015, the appellant (with the assistance of an interpreter) testified during a Board hearing before the undersigned Veterans Law Judge held at the San Juan RO; a transcript of that hearing is of record.   During the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800,20.1304 (2015).  

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the instant appeal.  The VBMS file contains an April 2015 Board hearing transcript, an August 2015 Appellant's Brief, and private medical treatment records in Spanish dated from March 2014 to December 2014 received by VA in March 2015.  The remainder of the documents in the VBMS and  Virtual VA files  are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.  

During the Veteran's lifetime, service connection was established for carcinoma of the prostate, status post radical prostatectomy (rated as 60 percent disabling); type II diabetes mellitus, (rated as 20 percent disabling); and erectile dysfunction associated with carcinoma of the prostate (rated as 0 percent disabling, or noncompensable).   

Prior to his death, the Veteran filed a claim for service connection for liver cancer,  In connection with the claim, the Veteran was afforded a VA examination in June 2012 prior to his death.  While the VA examiner found that the Veteran's liver cancer was not a result of his service-connected prostate cancer, he did not explicitly address whether the liver cancer was aggravated by the Veteran's service-connected prostate cancer.  See 38 C.F.R. § 3.310 (2015) (providing that secondary service connection may be granted for disability caused or aggravated by service-connected disability).  

Moreover, during the April 2015 Board hearing, the appellant's representative submitted medical treatise evidence suggesting a link between liver cancer and diabetes.  Notably, however, as this is a new theory of entitlement, the June 2012 VA examiner did not address, nor has any other physician addressed, the relationship, if any, between the liver cancer resulting in this Veteran's death and his service-connected type II diabetes mellitus.

Under these circumstances, the Board finds that the medical opinion evidence of record is inadequate to resolve the claim, and that, on remand, the AOJ should arrange to obtain an addendum opinion from the June 2012 examiner or another appropriate physician addressing all applicable theories of entitlement.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Prior to arranging to obtain further medical opinion, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the San Juan VA Medical Center (VAMC), dated through June 2012.  The Veteran died in August 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, to ensure that all outstanding VA records are obtained, the AOJ should obtain from the San Juan VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran from June 2012 to August 2012 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should specifically request that the appellant furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The AOJ's adjudication should particularly include consideration of all evidence added to the claims file since the last adjudication-to include, for the sake of efficiency, evidence submitted during the appellant's Board hearing (notwithstanding the waiver of AOJ consideration of such evidence).

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation, specifically, records related to private medical records dating from March 2014 to December 2014 received by VA in March 2015 (currently in the VBMS file).  On remand, the AOJ should take the opportunity to review the Veteran's claims file and translate this and any other pertinent document(s) from Spanish into English in order to facilitate review of the record by the Board.  

Accordingly, the matter is hereby REMANDED for the following action:

1. Obtain from the San Juan VAMC all relevant,
outstanding records of evaluation and/or treatment of 
the Veteran dated from June 2012 to the Veteran's death
in August 2012.   Follow the procedures of 38 C.F.R. § 3.159  
(2014) as regards requesting records from Federal facilities.  
All records and/or responses should be associated with the
claims file.

2. Send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who evaluated the Veteran before his death and provided the June 2012 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file and arrange to obtain further opinion from another appropriate physician based on review of the claims file. 

The contents of the entire, claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented history and all lay assertion, to include those of the appellant.

Following a review of all relevant evidence, the designated examiner should render an opinion, based on accepted medical principles, that addresses the following:

a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that Veteran's liver cancer was aggravated (worsened beyond the natural progression) by the Veteran's service-connected prostate cancer.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

b) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) liver cancer was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus, type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering each requested opinion, the examiner must consider and discuss all relevant medical evidence and other objective evidence-to include  the medical treatise evidence from the National Cancer Institute noting a link between liver cancer and diabetes-as well as all lay assertions. 

Complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  Review the claims file, and translate from Spanish into English the private medical records dated from March 2014 to December 2014 received by VA in March 2015, and any other relevant Spanish documents of record.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish the appellant and her representative an appropriate supplemental statement of the case that includes  clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


